COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:            01-16-00236-CV
Style:                   In re Tamsin Jacky and Kevin Squyres, Relators
Date motion filed*:      April 14, 2016
Type of motion:          Unopposed First Motion to Extend Time to File Response to Petition
                         for Writ of Mandamus
Party filing motions:    Real Party in Interest Deidre Squyres Baker
Document to be filed:    Response

Is appeal accelerated?      Yes (original proceeding).

If motion to extend time:
       Original due date:                 April 22, 2016
       Number of extensions granted:           0         Current Due Date: April 22, 2016
       Date Requested:                    May 12, 2016

Ordered that motion is:
            Granted
                    If document is to be filed, document due: May 12, 2016.
       Denied
       Dismissed (e.g., want of jurisdiction, moot)
       Other: _____________________________________


Judge’s signature: /s/ Evelyn V. Keyes
                   

Date: April 19, 2016




November 7, 2008 Revision